Title: To James Madison from W. F. Gordon, 27 February 1802
From: Gordon, W. F.
To: Madison, James


Sir.
New York 27th. February 1802
I have the Honor of acknowledging the receipt of your letter, of the 18th. Inst. which came to hand yesterday, enclosing the Instructions to Capt. Laughton, with his letter and that of Consul Gavino, relative to his putting into Gibralter.
Messrs. Stewart & Co. has suggested to me his intention of claiming Demurrage, whilst the Grand Turk lay at Gibralter. I shall in conformity with Your request, lay the papers before the District Attorney, for his opinion, the result of which, will be duly communicated to You.
The Certificate, from the American Consul at Tunis of the delivery of the Cargo, was presented me, on the 18th. Inst., from which date, Messrs. Stewart & Co. had the promise of my draft, (for the freight & primage due them) on the purveyor at 15 days sight, it was suspended a few days, on Account of their having encouragement of your giving me liberty to draw at a shorter sight—not receiving any advise, from You so soon as was expected, they insisted on having the draft, made agreeable, to my engagement.
I accordingly drew on the purveyor, for the Sum of Seven thousand three hundred & fifty Dollars at 15 days, from the 18th. Inst. being in full for Amoun⟨t⟩ of Freight and primage, due, on the Cargo.
The accounts, were transmitted the purveyor on the 25th. Inst. with advise of the draft, of which I expect, he has informed You.
Enclosed, herewith, you have a duplicate account of the Amount, with Messrs. Stewart & Co. Receipt annexed. I have the Honor, to be Sir with great respect Your Hble Servt.

for Ebenr Stevens
W. F. Gordon
 

   RC and enclosure (DNA: RG 59, ML). In a clerk’s hand, signed by Gordon. Enclosure (1 p.) is Ebenezer Stevens’s 25 Feb. 1802 draft on Israel Whelen for $7,350 and James Stewart & Company’s receipt for the same.


   See Ebenezer Stevens to JM, 18 Feb. 1802, and n. 2.

